                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



CURT-ALLEN SIGLER and
DAWN FRANK,

                  Plaintiffs,



v.                                   ORDER
                                     Civil File No. 18-2593 (MJD/LIB)

STEARNS COUNTY, et al.,

                  Defendants.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Leo I. Brisbois dated October

4, 2018. No formal objections have been filed to the Report and

Recommendation; however, the Court did receive an envelope with both

handwritten and typed messages written on the outside. [Docket No. 7]

      Out of an abundance of caution, the Court treats the envelope as an

objection and, pursuant to statute, the Court has conducted a de novo review

upon the record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that

review, the Court ADOPTS the Report and Recommendation of United States

Magistrate Judge Brisbois dated October 4, 2018.

                                        1
     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1. The Court ADOPTS the Report and Recommendation of United States
        Magistrate Judge Leo I. Brisbois dated October 4, 2018 [Docket No. 6].

     2. This action is DISMISSED WITHOUT PREJUDICE, pursuant to
        28 U.S.C. §1915(e)(2)(B)(ii).

     3. Plaintiffs’ application to proceed in forma pauperis [Docket No.
        4] is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: December 4, 2018             s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      2
